 1

 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12    GURKAMAL SINGH and                             Case No. 1:18-cv-00782-SKO
      ROSIE SANDHU,
13                                                   ORDER GRANTING DEFENDANTS’
                        Plaintiffs,                  UNOPPOSED MOTION TO STAY
14                                                   PROCEEDINGS DUE TO FUNDING
             v.                                      LAPSE AND CONTINUING
15                                                   MANDATORY SCHEDULING
      L. FRANCIS CISSNA, Director, United            CONFERENCE
16    States Citizenship & Immigration Services;
      KIRSTJEN M. NIELSEN, Secretary,                (Doc. 36)
17    Department of Homeland Security; JEFF
      SESSIONS, Acting United States Attorney
18    General,
19                      Defendants.
20    _____________________________________/
21

22         Before the Court is Defendants’ unopposed Motion to Stay seeking a continuance of the
23 Mandatory Scheduling Conference until Congress has restored appropriations to the Department of

24 Justice. (Doc. 36.) For good cause appearing, the Court GRANTS the Motion to Stay and ORDERS

25 that, due to a lapse in appropriations for the Department of Justice at midnight on December 21,

26 2018, the Mandatory Scheduling Conference, currently set for January 8, 2019, is
27 CONTINUED to February 5, 2019, at 9:45 AM, before the undersigned.

28
 1          By no later than January 29, 2019, the parties SHALL file an updated Joint Scheduling
 2 Report in accordance with the Court’s Order Setting Mandatory Scheduling Conference (Doc. 4)

 3 and the applicable local rules (see, e.g., E.D. Cal. L.R. 240), or alternatively, if funds have not been

 4 appropriated to the Department of Justice by that date, Defendants SHALL file a status report

 5 apprising the Court as to the Department of Justice’s funding status.

 6
     IT IS SO ORDERED.
 7

 8 Dated:      January 4, 2019                                    /s/   Sheila K. Oberto              .
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
